IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

MAURICE CAMPBELL,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-5084

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 25, 2016.

An appeal from an order of the Circuit Court for Columbia County.
Paul S. Bryan, Judge.

Maurice Campbell, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED. See Lee v. State, 939 So. 2d 154, 155 (Fla. 1st DCA 2006)

(holding dismissal without prejudice to refile a facially sufficient motion is a non-

appealable, non-final order); Williams v. State, 884 So. 2d 374 (Fla. 2d DCA

2004) (dismissal without prejudice renders an order non-final and non-appealable).

ROBERTS, C. J., WOLF and THOMAS, JJ., CONCUR.